Case: 18-50475      Document: 00515088318         Page: 1    Date Filed: 08/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-50475                             FILED
                                 Conference Calendar                   August 22, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDUARDO MORALES-FAUDOA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:17-CR-2325-1


Before CLEMENT, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Eduardo Morales-
Faudoa has moved for leave to withdraw and has filed briefs in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Morales-Faudoa has not filed a response. We have
reviewed counsel’s briefs and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50475    Document: 00515088318     Page: 2   Date Filed: 08/22/2019


                                 No. 18-50475

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2